


Exhibit 10.20
        
November 7, 2014    




Narasimha (Gani) Nayak
By Electronic Delivery


Dear Gani:


This letter agreement and general release (this “Letter”) summarizes the terms
of separation that Comverse, Inc., on behalf of itself and its subsidiaries
(collectively, the “Company” or the “Group Companies”) is willing to offer you.
You are referred in some instances in this Letter as the “Executive.” Please
read this Letter, which includes a general release, carefully. If you agree to
its terms, please sign in the space provided below where it indicates “Executive
Acceptance” and return it to Kathleen Harris, Comverse, Inc., 200 Quannapowitt
Parkway, Wakefield, MA 01880 within the time period set forth herein so that
your separation benefits can begin.


Your employment terms under which you have been employed to date are set forth
in an employment letter dated October 3, 2012, between you and the Company (the
“Employment Agreement”). Capitalized terms used but not otherwise defined
herein, shall have the meaning ascribed thereto in the Employment Agreement.


1.Regardless of whether you sign this Letter, your employment with the Company
is terminated effective December 8, 2014 (the “Separation Date”). You will be
paid for time worked through the Separation Date and for any unused and accrued
PTO (if any) as of the Separation Date, less lawful deductions.




2.After the Separation Date, except as provided below, you will not be entitled
to receive any benefits paid by, or participate in any benefit programs offered
by, the Company to its employees. You will receive, under separate cover,
information concerning your right to continue your health insurance benefits
after that date in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”).


3.In consideration for and in compliance with the representations and promises
made herein, and in the event you sign this Letter and Exhibit A “Waiver and
Release Agreement” and return it to the Company within the time period set forth
in this Letter and do not revoke your acceptance of this Letter pursuant to
section 10 below, the Company will pay you, subject to section 8, the following:


a.
an aggregate gross amount of $450,000, less lawful deductions, payable as
follows: (i) $50,000, less lawful deductions, on the later of (a) the first
payroll date after the expiration of the seven (7) day revocation period
described in Section 10 and (b) January 16, 2015, (ii) $175,000, less lawful
deductions, payable on February 13, 2015, (iii) $75,000 on May 8, 2015, (vi)
$50,000 on August 14, 2015 and (v) $100,000 on December 4, 2015.     

b.
a pro-rata portion of your Cash Bonus for the fiscal year ending January 31,
2015 (determined by multiplying the amount of the Cash Bonus you would have been
entitled to receive for the full fiscal year ending January 31, 2015 based on
actual company and individual performance, by a fraction, the numerator of which
is the number of days during the fiscal year ending January 31, 2015 that you
were employed with the Company and the denominator of which is 365), less lawful
deduction, payable only if any annual bonus is paid to other Company executives.
If payment of annual cash bonuses for the fiscal year ending January 31, 2015 is





--------------------------------------------------------------------------------




made to Company executives, any payment of a Cash Bonus to you will be made at
the same time as such payment is made to executives of the Company, but in no
event later than April 15, 2015.    
c.
in respect of equity, (i) shares to be issued to you upon vesting and settlement
of certain of your restricted stock unit awards (“RSUs”) as of the Separation
Date as set forth in Exhibit B hereto, and (ii) vesting as of the Separation
Date of certain of your stock option awards as set forth in Exhibit B
hereto.     Any vested stock option may be exercised by you following the
Separation Date subject to and in accordance with the terms of the Employment
Agreement and the applicable stock option award agreement.     For the avoidance
of doubt, the number of vested RSUs and stock options set forth in Exhibit B
shall be in addition to your RSUs and options (or other equity grants) that have
vested, or shall be vested, prior to the Separation Date.     

d.
Provided that you properly elect to continue your health coverage under COBRA,
the Company will contribute toward the cost of your COBRA premiums in the same
amount as if you were actively employed (provided that you timely pay your
portion of such COBRA premium), with such contribution ending on the earlier of
(i) 12 months from the Separation Date; or (ii) the date on which you become
eligible for coverage under the group health plan of another employer.
Thereafter, you will be personally responsible for the full cost of any COBRA
premiums. You agree to notify the Company immediately upon becoming eligible for
coverage under the group health plan of another employer during the period in
which the Company is contributing toward the cost of your COBRA coverage. Such
payments by the Company will be treated as taxable income to you and amounts
will be withheld from the severance payments under Section 3(a) to cover the
Company’s tax withholding obligation with respect to these payments.



4.You understand and agree that you would not receive the funds and other
consideration specified in section 3 above except in consideration for your
execution of this Letter and Waiver and Release Agreement and the fulfillment of
the promises contained herein.


5.By signing this Letter, you expressly affirm and acknowledge the
following:    
        
a.     Nothing in this Letter (or Exhibit A) limits your right, where
applicable, to file or participate in an investigative proceeding of any
federal, state or local governmental agency, provided, however, that by signing
this Letter, you waive the right to seek or receive any money damages based upon
any claim that might be asserted arising out of your employment at the Company
or separation therefrom; and    


    b.    You have been paid and have received all leave (paid or unpaid),
compensation, wages, bonuses, commissions, relocation costs, and/or benefits to
which you may be entitled and that no other leave (paid or unpaid),
compensation, wages, bonuses, commissions and/or benefits are due to you, except
as provided in this Letter (including but not limited to continued payment and
entitlement to all amounts, vesting and benefits to which you are entitled as an
employee through the Separation Date); and     


c.    You have no known workplace injuries or occupational diseases; and


d.    You have not been retaliated against for reporting any allegations of
wrongdoing by the Company or its officers, including any allegations of
corporate fraud; and






--------------------------------------------------------------------------------




e.    All decisions regarding your pay and benefits through the date of your
execution of this Letter were not discriminatory based on age, disability, race,
color, sex, religion, national origin or any other classification protected by
law.    
    
f. As of the date hereof, you are in full compliance with the obligations set
forth in Section 8 of the Employment Agreement.    


g.     You are not entitled to receive any additional Severance Payments under
Section 6 of the Employment Agreement.
    
6.    You acknowledge that the Company will be required to publicly disclose
this Letter and its terms in accordance with its reporting obligations under
applicable securities laws.


7.     You hereby acknowledge and reaffirm the validity of the post-employment
obligations contained in any agreement you executed with the Company relating to
non-competition, non-solicitation, confidentiality, assignment of inventions,
and non-disparagement, including the provisions set forth in Section 8 of the
Employment Agreement, which for the avoidance of any doubt, are incorporated
herein by reference and continue to apply and be in full force and effect
following the termination of Executive’s employment in accordance with their
terms. You further agree that you shall abide by any and all common-law and
statutory obligations relating to protection and non-disclosure of trade secrets
and confidential and proprietary documents and information. You agree not to
erase or destroy, and to return to the Company on or before the Separation Date,
all documents (and any hard or computer copies thereof and including, without
limitation, all confidential information of the Group Companies) and property of
any kind or nature (including, without limitation, any and all personnel
documents, employee or consumer lists, and personnel manuals) that belong to the
Group Companies. You also agree to return all Company access cards, credit cards
and/or equipment to the Company on or before the Separation Date. You understand
that the Company would not provide you with the monies and benefits under this
Letter but for your reaffirmation of your post-employment obligations and your
other representations contained in this Letter. Your expenses related to your
participation in future investigations or cases on behalf of the Company will be
reimbursed by the Company.

8.    In further consideration for the monies and other benefits provided to you
in this Letter, you agree to the following:


a.
You shall not, use or disclose to any third party any Confidential Information
for any reason or purpose whatsoever without the express written consent of the
Company; and



b.
You agree that you shall observe in strict compliance the provisions of Section
8 of the Employment Agreement. For the sake of clarity and for removal of doubt,
without derogating from Section 8 of the Employment Agreement, you agree that
(i) Executive working for, or (ii) any involvement of the Executive with, or the
provision of services or other engagement by the Executive with, a business unit
or division of Ericsson, NetCracker Technology Corp, Mavenir Systems, Inc. or
Metaswitch Networks, their respective affiliates, parents and subsidiaries, or
any entity in such competitors’ group, which engages in a “Competitive Business”
(as defined by the Employment Agreement) before the lapse of one (1) year from
the Separation Date, shall be regarded as a breach of the Employment Agreement,
this Letter and any agreement you executed with the Company relating to
inventions, confidentiality, non-disclosure, non-solicitation and/or
non-competition.







--------------------------------------------------------------------------------




You agree that the limitations set forth in this section 8 (including Section 8
of the Employment Agreement) are reasonable given the highly competitive nature
of the Company's business and are required for the Company's protection based
upon numerous factors, including the knowledge and information to which you have
had access during your employment with the Company. In the event that any court
of competent jurisdiction determines that the duration or the geographic scope,
or both, are unreasonable and that such provision is to that extent
unenforceable, you agree that the provision shall remain in full force and
effect for the greatest time period and in the greatest area that would not
render it unenforceable. You acknowledge that a breach of this section 8
(including Section 8 of the Employment Agreement) will cause irreparable harm to
the Company that would be difficult to quantify and for which money damages
would be inadequate. As a result, you agree that in the event of such a breach
or threat of such a breach the Company shall, in addition to any other remedies
available to it, have the right to injunctive relief, without the necessity of
posting a bond.


You further understand and agree that your foregoing obligations under this
section 8 (including all subparts and Section 8 of the Employment Agreement) and
the representation set forth in section 5.f. are material terms of this Letter,
and that in the event you breach any of your obligations under section 8 of this
Letter (including any of your obligations under Section 8 of the Employment
Agreement which is incorporated herein by reference) or the representation set
forth in section 5.f., (i) the Company shall have the right, in addition to any
other damages, to cease making any payments due hereunder, and (ii) you shall be
obligated to return to the Company the consideration paid hereunder (without
impacting the validity or enforceability of the general release contained
herein); provided, however, that prior to asserting any such rights under
clauses (i) and (ii) of this paragraph, the Company shall provide you with
written notice identifying with reasonable specificity the facts and
circumstances alleged to constitute a violation of Section 8 of the Employment
Agreement or this paragraph, and providing you not less than 10 days to cure or
cease and desist from such alleged violation. Notwithstanding the forgoing,
nothing herein shall serve or be deemed or construed to impede, hinder or delay
the Company’s right to initiate legal proceedings in law or in equity (including
injunctive relief). You acknowledge and agree that the Company’s subsidiaries
and other affiliates are intended third party beneficiaries of this section 8.


9.    You will have up to twenty-one (21) days from your receipt of this Letter
signed by the Company to consider the meaning and effect of this Letter. You are
advised to consult with an attorney and you acknowledge that you have had the
opportunity to do so. You agree that any modifications to this Letter, material
or otherwise, do not restart or affect in any manner the 21-day consideration
period. If you do not sign and return this Letter within the 21-day
consideration period, the Company’s offer to provide you with the monies and/or
other benefits set forth in this Letter will expire and be deemed null and void.
    10.     You may revoke your acceptance of this Letter (including the general
release contained in Exhibit A) for a period of seven (7) days following the day
you execute and deliver this Letter to the Company. Any revocation within this
period must be submitted, in writing, to Kathleen Harris, Senior Vice President,
Human Resources and state, “I hereby revoke my acceptance of the Letter dated
November 7, 2014” The revocation must be personally delivered to Kathleen
Harris, Comverse, Inc., 200 Quannapowitt Parkway, Wakefield, MA 01880, and/or
postmarked within seven (7) days of execution of this Letter. This Letter shall
not become effective or enforceable until the applicable revocation period has
expired. If the last day of the revocation period is a Saturday, Sunday, or
legal holiday in Massachusetts or the state in which you are based, then the
revocation period shall not expire until the next following day which is not a
Saturday, Sunday, or legal holiday.


11.    On the Separation Date, the unvested portion of any stock options, RSUs
or any other equity securities previously awarded to you shall be immediately
forfeited and canceled unless otherwise stated herein or in the applicable award
agreement. The treatment of the vested portion of your stock options, RSUs




--------------------------------------------------------------------------------




or other equity securities, if any, upon termination of your employment shall be
subject to the terms of the applicable equity incentive plan and award
agreements. Without derogating from the generality of the preceding sentence,
tax withholding in the amount necessary to satisfy federal, state, and local
taxes, domestic or foreign, required by law or regulation to be withheld with
respect to the delivery of shares in settlement of RSUs shall be made by the
Company withholding shares otherwise deliverable in settlement of the RSU having
a fair market value on the vesting date equal to the minimum statutory total tax
that could be imposed on the transaction.
12.    This Letter (including Exhibit A) may not be modified, altered, or
changed except upon express written consent of both parties wherein specific
reference is made to this Letter. This Letter (including Exhibit A) shall in all
respects be interpreted, governed and enforced by the laws of the Commonwealth
of Massachusetts without reference to the principles of conflicts of law
thereof. Any claims or causes of action which arise out of this Letter
(including Exhibit A) shall be instituted and litigated only in, and you
voluntarily submit to the jurisdiction over your person by a court of competent
jurisdiction located within the Commonwealth of Massachusetts. Both you and the
Company expressly waive the right, if any, to a trial by jury with respect to
any dispute arising out of or relating to this Letter (including Exhibit A).
13.    You agree that this Agreement will inure to the benefit of the Company,
its successors and assigns. This Agreement may be assigned in whole or in part
by the Company to a successor to all or substantially all of the business or
assets of the Company; or to any parent, division or part of the Company; or to
any subsidiary, affiliate or division or to any entity that is majority owned by
the Company or its parent, subsidiaries, divisions or affiliates. It is agreed
that a waiver by either party of a breach of any provisions of this Agreement
must be in writing and signed by the waiving party and shall not operate or be
construed as a waiver of any subsequent breach by the same party.
14.    In case any one or more of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, but this Agreement shall be construed as if
such invalid, illegal, or other unenforceable provision had never been contained
herein. If, moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope or subject, it shall be construed by limiting it and reducing
it, so as to be enforceable to the extent compatible with the applicable law as
it shall then appear.
15.    This Letter represents the complete agreement between you and the
Company, and fully supersedes any prior agreements or understandings between the
parties including the Employment Agreement except (i) that your obligations
under Section 8 (Restrictions on Activities of Executive) and Section 9 of the
Employment Agreement as modified herein shall continue to apply, except that any
references to Comverse Technology, Inc. or Parent in such section shall be
eliminated or (ii) as specifically stated otherwise herein. You acknowledge that
you have not relied on any representations, promises, or agreements of any kind
made to you in connection with your decision to sign this Letter and general
release, except those set forth herein.
16.    No later than ten (10) days after the expiration of the seven (7) day
revocation period described in Section 10 and receipt of an invoice, the Company
shall pay your attorney’s fees associated with the negotiation and execution of
this Letter (and Exhibit A), by issuing a check in the amount of Ten Thousand
Dollars ($10,000) payable to Shilepsky Hartley Robb LLP.


Comverse would like to extend its appreciation to you for your past service, and
its sincere hope for success in your future endeavors.




--------------------------------------------------------------------------------




                        
Very truly yours,


Comverse, Inc.


/s/ Kathleen Harris
Kathleen Harris
                        Senior Vice President, Human Resources


EXECUTIVE ACCEPTANCE:


Having elected to execute this Letter, which includes Exhibit A “Waiver and
Release Agreement” to fulfill the promises set forth herein, and to receive
thereby the sums and benefits set forth in section 3 above, you freely and
knowingly, and after due consideration, enter into this Letter intending to
waive, settle, and release all claims you have or might have against the Group
Companies through the date hereof.


Date: November 7, 2014        /s/ Narasimha (Gani) Nayak
Narasimha (Gani) Nayak










































































EXHIBIT A




--------------------------------------------------------------------------------






WAIVER AND RELEASE AGREEMENT


This Waiver and Release Agreement (hereinafter “Release”) is entered into among
Narasimha (Gani) Nayak (hereinafter “Executive”), and Comverse, Inc. (the
“Company”).


WHEREAS, the Company and the Executive previously entered into an employment
letter dated October 3, 2012, between you and the Company (the “Employment
Agreement”); and


WHEREAS, Executive’s employment with the Company will be terminated effective
December 8, 2014.


NOW THEREFORE, in consideration of certain payments and benefits under his
Employment Agreement and the letter agreement and general release between the
parties dated November 7, 2014 to which this Release is attached (the “Letter”),
Executive and the Company agree as follows:     


1.
Executive expressly waives and releases the Company and its affiliates, their
respective affiliates and related entities, parent corporations and
subsidiaries, and all current and former directors, administrators, supervisors,
managers, agents, officers, partners, stockholders, attorneys, insurers and
employees of the Company and their affiliates, related entities, parent
corporations and subsidiaries, and their successors and assigns, from any and
all claims, actions, and causes of action, at law or in equity, known or
unknown, including those directly or indirectly relating to or connected with
Executive’s employment with the Company or termination of such employment
including but not limited to any claim related to additional compensation, any
claim or right to receive equity securities of the Company (if any) and any and
all claims under the National Labor Relations Act, as amended; Title VII of the
Civil Rights Act of 1964, as amended; Sections 1981 through 1988 of Title 42 of
the United States Code, as amended; the Age Discrimination in Employment Act of
1967, as amended; the Older Workers Benefit Protection Act; the Immigration
Reform Control Act, as amended; the Employee Retirement Income Security Act of
1974, 29 U.S.C. § 1001, et seq.; the Occupational Safety and Health Act, as
amended; the Civil Rights Act of 1866, 29 U.S.C. § 1981, et seq; the
Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq.; the Americans With
Disabilities Act of 1990, as amended; the Civil Rights Act of 1991; the Family
and Medical Leave Act; the Equal Pay Act; the Genetic Information
Nondiscrimination Act (“GINA”); the Massachusetts Law Against Discrimination,
G.L. c. 151B; the Massachusetts Wage Payment Statute, G.L. c. 149, §§ 148, 148A,
148B, 149, 150,150A-150C, 151, 152, 152A, et seq.; the Massachusetts Wage and
Hour laws, G.L. c. 151§1A et seq.; the Massachusetts Privacy Statute, G.L. c.
214, § 1B; the Massachusetts Sexual Harassment Statute, G.L. c. 214 § 1C; the
Massachusetts Civil Rights Act, G.L. c. 12, § 11H; the Massachusetts Equal
Rights Act, G.L. c. 93, § 102; the Illinois Human Rights Act, 775 I.L.C.S. §§
5/1-101 et seq.;  the Illinois statutory provision regarding
retaliation/discrimination for filing a workers’ compensation claim, 820
I.L.C.S. § 305/4(h);  the Illinois Equal Pay Act, 820 I.L.C.S. §§ 110/1 et seq.;
 the Illinois Equal Wage Act, 820 I.L.C.S. §§ 112/1 et seq.;  the Illinois Wage
Payment and Collection Law, 820 I.L.C.S. §§ 110/1 et seq.;  the Illinois Minimum
Wage Law, 820 I.L.C.S. §§ 105/1 et seq.;  the Illinois One Day Rest in Seven
Act, 820 I.L.C.S. §§ 140/1 et seq.; the Illinois Eight Hour Day Act, 820
I.L.C.S. §§ 145/1 et seq.;  the Illinois Family Military Leave Act, 820 I.L.C.S.
§§ 151/1 et seq.; the Illinois Worker Adjustment and Retraining Notification
Act, 820 I.L.C.S. §§ 65/1 et seq.; the Illinois Health and Safety Act, 820
I.L.C.S. §§ 225/1 et seq.; the Illinois Whistleblower Protection Act, 5 I.L.C.S.
§§ 395/1 et seq. (public employers only);  the Illinois Whistleblower Act - 740
ILCS §§





--------------------------------------------------------------------------------




174 et seq.;  the Illinois School Visitation Rights Act, 820 I.L.C.S. §§ 147/1
et seq.; the Illinois AIDS Confidentiality Act, 410 I.L.C.S. § 305;  the
Illinois Right to Privacy in the Workplace Act, 820 I.L.C.S. §§ 55/1 et seq.;
 the Illinois Genetic Information Privacy Act, 410 I.L.C.S. §§ 513/5 et seq.;
the Illinois Personnel Record Review Act, 820 I.L.C.S. §§ 40/0.01 et seq.; the
Illinois Victims’ Economic Safety and Security Act, 820 ILCS §§ 180/1 et seq.,
as such Acts have been amended, and all other forms of employment claims whether
under federal, state or local statute or ordinance, wrongful termination,
retaliatory discharge, breach of express implied, or oral contact, interference
with contractual relations, defamation, intentional infliction of emotional
distress and any other tort or contact claim under common law of any state or
for attorneys’ fees, based on any act, transaction, circumstance or event
arising up to and including the date of Executive’s execution of this Release;
provided, however, nothing herein shall limit or impede Executive’s right to
file or pursue an administrative charge with, or participate in, any
investigation before the Equal Employment Opportunity Commission (“EEOC”), or
any similar local, state or federal agency. Executive agrees, however, that if
Executive or anyone acting on Executive’s behalf, brings any action concerning
or related to any cause of action or liability released in this Release or the
Letter, Executive waives any right to, and will not accept, any payments,
monies, damages, or other relief, awarded in connection therewith.
Notwithstanding the foregoing, nothing in this paragraph is intended to act as a
release of any claim you may have for workers’ compensation benefits,
unemployment insurance benefits, any right to indemnification or directors’ and
officers’ liability insurance coverage to which you are otherwise entitled, any
right you may have under the Letter, as well as any other claims that cannot
lawfully be released.


2.
Executive acknowledges: (a) that Executive is advised in writing hereby to
consult with any attorney before signing this Release, and (b) that Executive
has had at least twenty-one (21) days after receipt to consider whether to
accept or reject this Release. Executive understands that Executive may sign
this Release prior to the end of such twenty-one (21) day period, but is not
required to do so. In addition, Executive has seven (7) days after Executive
signs this Release to revoke it as provided for in the Letter. If Executive
revokes this Release as provided herein, it shall be null and void and Executive
shall not be entitled to the monies and/or benefits provided for in the Letter.



3.
Executive and the Company agree that neither this Release nor the performance
hereunder constitutes an admission by the Company of any violation of any
federal, state or local law, regulation, or common law, or any breach of any
contract or any other wrongdoing of any type.



EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS FULL READ AND FULLY UNDERSTANDS THIS
RELEASE; AND THAT EXECUTIVE ENTERED INTO IT FREELY AND VOLUNTARILY AND WITHOUT
COERCION OR PROMISES NOT CONTAINED IN THIS RELEASE.


EXECUTIVE






/s/ Narasimha (Gani) Nayak
Narasimha (Gani) Nayak






--------------------------------------------------------------------------------








Comverse, Inc.




By:
/s/ Kathleen Harris

Name: Kathleen Harris
Title: Senior Vice President, Human Resources








EXHIBIT B


Security
Date of Grant
No. of Securities to Vest on Separation Date
Stock Option
December, 5, 2012
4,616
Stock Option
June 21, 2013
3,093
Stock Option
June 25, 2014
3,534
 
 
 
Performance Restricted Stock Unit
June 21, 2013
0
 
 
 
Restricted Stock Unit
December, 5, 2012
1,596
Restricted Stock Unit
June 21, 2013
1,068
Restricted Stock Unit
June 25, 2014
1,223





















